Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Election
Applicant’s election without traverse of Group I, claims 1-8 and 11-16 in the reply filed on September 26, 2022 is acknowledged.  All claims to the non-elected invention have been canceled.

                                              Claim Interpretation
The instant claims are directed to a porous silver powder, and include significant process steps recited therein in product-by-process terms.  It is well-settled that a product-by-process claim defines a product.  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process; see In re Thorpe (227 USPQ 964, Fed.Cir. 1985).  The burden then shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi (218 USPQ 289, Fed.Cir. 1983).  Instant claim 1 states that the claimed porous silver powder contains pores formed by etching a powder containing silver and an alloying element to remove at least part of the alloying element. This would include embodiments in which all of the alloying element is removed, which would result in nothing more than a porous silver powder being present.

                                                    Objection
In line 3 of each of claims 3 and 11, “(CR)” should be changed to read “(Cr)”.  Appropriate correction is required.

Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2018-123375.  [Note: An English translation of JP ‘375 has been obtained from PE2E search, is attached hereto and will be referred to herein].
JP ‘375 discloses porous silver powder, produced by immersing an Ag-Si alloy in acid or alkali (preferably a sodium hydroxide or potassium hydroxide solution) to remove the Si and obtain a large number of particles each having a large number of pores.  See page 12 of the translation of JP ‘375.  With respect to claim 2, Table 1 of JP ‘375 includes a column labeled “at%” immediately prior to “D50 µm” which is further labeled “dissolved residue amount” in Japanese, and this is taken as equivalent to the claimed “residual content”.  With respect to claims 4 and 12, JP ‘375 states that a trace amount of Pd may be added to the Ag.  With respect to claims 6 and 14, Table 1 of JP ‘375 indicates numerous embodiments where the D50 of the resulting powder is between 100-20,000 nm (0.1-20 µm).  With respect to claims 8 and 16, at least example 4 in Table 1 of JP ‘375 indicates 90 at% Si in the original Ag-Si alloy, i.e. a ratio of 1:9 as claimed.  Thus, the disclosure of JP 2018-123375 is held to anticipate the claimed invention.

	          	   Rejections – 36 U.S.C. 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Balke (U.S. Patent 2,671,953).
With reference to Fig. 2 and Example II of Balke, the prior art discloses a porous silver powder containing approximately 2% copper.  This appears to be the sum total of all physical requirements of the instant claims, and therefore Balke is considered to anticipate the claimed invention (in the sense of 35 USC 102).
Balke does not disclose forming the prior art powder by etching as recited in instant claim 1.  However, it is unclear what distinction could be made between the powder disclosed by Balke, and the porous silver powder as claimed, regardless of the manner in which the prior art powder was produced.  See Thorpe and Marosi, supra.  Thus, at a minimum, the powder of Balke is held to create a prima facie case of obviousness of an invention as presently claimed.
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takahash et al. (US 2013/0221287).
Takahash discloses silver particles having continuous open pores, with Table 1, Example 1 of Takahash indicating an embodiment with a D50 of 3.32 µm (3320 nm).  This appears to fully meet all physical requirements of the instant claims.  Therefore, the disclosure of Takahash is held to anticipate the claimed invention, in the sense of 35 USC 102.
Takahash does not disclose forming the prior art powder by etching as recited in instant claim 1.  However, it is unclear what distinction could be made between the powder disclosed by Takahash, and the porous silver powder as claimed, regardless of the manner in which the prior art powder was produced.  See Thorpe and Marosi, supra.  Thus, at a minimum, the powder of Takahash is held to create a prima facie case of obviousness of an invention as presently claimed.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2014-013785.  [Note: An English translation of WO ‘785 has been obtained from PE2E search, is attached hereto and will be referred to herein].
WO ‘785 discloses silver powder in which pores penetrate particles in the thickness direction of the particles; see page 11 of the translation of WO ‘785.  Table 1 of WO ‘785 discloses embodimnts having a D50 from 100-20,000 nm (0.1-20 µm).  This appears to fully meet all physical requirements of the instant claims.  Therefore, the disclosure of WO ‘785 is held to anticipate the claimed invention, in the sense of 35 USC 102.
WO ‘785 does not disclose forming the prior art powder by etching as recited in instant claim 1.  However, it is unclear what distinction could be made between the powder disclosed by WO ‘785, and the porous silver powder as claimed, regardless of the manner in which the prior art powder was produced.  See Thorpe and Marosi, supra.  Thus, at a minimum, the powder of WO ‘785 is held to create a prima facie case of obviousness of an invention as presently claimed.

			Rejections – 35 U.S.C. 103
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-123375 (and its translation).
In JP ‘375 (discussed supra) Example 4 in Table 1 is directed to a porous silver powder made from a material with a ratio of Ag to an alloying element (Si) of 1:9. This particular example does not have the proper residual content of Si as required by claim 2, on which it depends.  However, other embodiments of JP ‘375 have this residual content.  It would have been obvious for one of ordinary skill in the art to vary the parameters employed in JP ‘375, such as amount of Si and amount and identity of etching compound, within the constraints set forth in that reference, to determine the optimum values of those parameters to achieve a particular desired porous silver powder composition.  Thus, the claimed invention is held to be an obvious variant of the porous silver powder disclosed by JP 2018-123375.

Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Balke.
Balke, discussed supra, does not disclose any specific examples having the various properties recited in the instant claims.  However,
a) With respect to claims 6 and 14, these claims permit a D50 particle size as high as 20,000 nm (20 µm).  The silver copper alloy particles 5 in Fig. 2 of Balke can obviously be made into a variety of sizes, i.e. by adjusting the forming pressure used to make such particles as disclosed by Balke.  It would therefore have been a trivial matter to adjust the methods employed by Balke to form materials having the claimed particle size.
b) With respect to claims 7 and 15, Balke indicates that the porosity of the overall body in that reference (that of the silver alloy particles 5 and the interstices between them 7) to be 35-85%; see the sentence overlapping columns 5-6 of Balke.  From Balke Fig. 2, one can see that the majority of this porosity is in fact the interstices.  The particles themselves include voids or interstices 6, and those voids or interstices appear to cover a percentage of the particles within the range as presently claimed.  The BET surface area of a material will be related to the pore volume and weight of that material; because these factors may be the same in both the prior art and the invention, one of skill in the art would believe the corresponding BET values to likewise be the same in both instances.
Thus the disclosure of Balke is held to create a prima facie case of obviousness of a powder as presently claimed.

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahash et al.
Takahash does not specifically disclose the limitations of the instant claims.  However:
a) With respect to claims 3 and 4, these claims are directed to the alloying element, which may be present in a starting material but which need not be present in the final porous silver powder, e.g. in a situation where the entirety of the alloying element is removed leaving only a porous silver powder.
b) With respect to claim 7, Takahash para [0060] indicates that the “region SA of void portions” in the prior art is between 20 and 40, and this is considered to be a reasonable proxy for the porosity percentage as claimed.  Then, Takahash Fig. 16 discloses an embodiment of the prior art in which the BET surface area is 5.88 m2/g.
Thus, the disclosure of Takahash is held to establish a prima facie case of obviousness of a powder as presently claimed.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2014-013785 (and its translation).
WO ‘785 does not specify the precise ranges as defined in the instant claim.  However, i) page 4 of the translation of WO ‘785 states that the porosity of the prior art powder is 15 to 30%, the entirety of which is within the presently claimed range and ii) Table 1 of WO ‘785 discloses an embodiment of the prior art in which the BET surface area is 8.07 m2/g, a value that is within experimental error of the claimed range and so close to the claimed range that one of skill in the art would expect it to have substantially the same properties as the claimed invention.  Thus the disclosure of WO 2014-013785 is held to create a prima facie case of obviousness of a powder as presently claimed.

Claims 5, 8, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Balke.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takahash et al. or WO 2014-013785.
The instant claims are directed entirely to limitations upon either a starting material or a basic solution used to make the claimed porous metal powder by a specific method.  Balke, Takahash and WO ‘785 produce their respective powders by different methods than referred to in the instant claims, and therefore do not disclose the particular limitations recited in these claims.  However, it is unclear how the limitations recited in these claims would manifest themselves in terms of any specific characteristic (e.g. size, shape, composition, property, microstructure, etc.) of the claimed porous silver powder that would be distinct from the powders of the prior art.  Thus, the powders as claimed are held to be nothing more than obvious variants of the powders as disclosed by Balke, Takahash et al. or WO 2014-013785.

			Additional Prior Art
The remainder of the art cited on the attached PTO-892 and SB/08 forms is of interest.  This art is held to be no more relevant to the claimed invention than the art as applied in the rejections, supra.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	November 16, 2022